_____________

              No. 96-1627EA
              _____________

United States of America,                *
                                         *
                   Appellee,             *
                                         *
     v.                                  *
                                         *
Richard Hensley,                         *
                                         *
                   Appellant.            *

              _____________                    Appeals from the United States
                                               District Court for the Eastern
              No. 96-1754EA                    District of Arkansas.
              _____________
                                              [UNPUBLISHED]
United States of America,                 *
                                          *
                   Appellee,              *
                                          *
     v.                                   *
                                          *
Cynthia Hensley,                          *
                                          *
                   Appellant.             *
                                    _____________

                        Submitted:     September 10, 1996

                           Filed:    September 19, 1996
                                    _____________

Before FAGG, HEANEY, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Richard     Hensley   and   Cynthia     Hensley   entered   guilty   pleas   to
possession with intent to deliver marijuana.            On appeal, the Hensleys
contend the district court improperly refused to suppress evidence gathered
under an anticipatory search warrant.        Specifically, the Hensleys challenge
the probable cause basis for the anticipatory warrant.            After a careful
review of the record and
the parties' briefs, we conclude the magistrate judge properly denied the
Hensleys' motion to suppress.   We thus affirm for the reasons stated in the
magistrate judge's report adopted by the district court.    See 8th Cir. R.
47B.


       A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-